May 22, 1970


Honorable Otis C. Shearer, III   Opinion NO. M- 637
County Attorney of
  Lipscomb County                Re:   Whether, in a county
P. 0. BOX 188                          having only one jail,
Booker, Texas 79005                    it is required that such
                                       county jail be located
Dear Mr. Shearer:                      at the county seat.

     your recent letter reguesting the opinion of this
office concerning the referenced matter states, in part,
as follows:

          "In summary, we would ask your office
     to give an opinion on the following question:

          "In a countv which has onlv one iail, is it
     required that such County Jail be located at the
     county seat where the courthouse is also situated?"
     (Rmphasis added.)

     Article 1603, Vernon's Civil Statutes, provides as
follows:

          "The countvcommissioners court of each
     countv as soon as practicable after the establish-
     ment of a countv seat, or after its removal from
     one place to another, shall provide a court house
     and -jailfor the county, and offices for county
     officers at such countv seat and keep the same in
     good repair. " (Emphasis added.)




                          -3048-
                                                             .   .




Honorable Otis C. Shearer,     page 2 (M-637)



     Furthermore, Article 1605, Vernon's Civil Statutes,
prwides, in part, that:

          "The County Judae. Sheriff, Clerks of the
     District and of the County Courts, County
     Treasurer, Assessor and Collector of Taxes,
     County Surveyor and County Attorney of the
     several counties of this State, shall keen their
     offices at~the county seats of their respective
     counties..." (Emphasis added.)

     Article 237033,Section 1, Vernon's Civil Statutes, states
in part:
          "Whenever the Commissioners Court of any
     county determines that . ..the county jail is not
     adequate in size or facilities to properly
     confine prisoners and other persons who may be
     legally confined or detained in a county jail,
     the Commissioners Court may purchase...or other-
     wise acquire... (a) jail building or buildings
     (in addition to the existing...jail)..;: and
     may purchase and improve the necessary site
     or sites therefor, and may use such building
     or buildings for any or all of such purposes,
     prwided that any such buildina or buildinas
     so acquired shall be located in the county
     seat... " (Emphasis added.)

     In view of the foregoing statutes, it is the opinion
of this office that, in a county having only one jail, the
county jail must be located at the county seat.

                             SUHHARY
          In a county having only one jail, the
     county jail must be located     the county seat.
                                /P
                                   truly yours,

                                            &a I-
                                           . MARTIN
                                          General of Texas




                              -3049-
.    -




Honorable Otis C.,Shearer,   page 3 (M-637)



Prepared by Austin C'.Bray, Jr.
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor Chairman
W. E. Allen, Acting Co-Chairman

William J. Craig
W. 0. Shultz
Mike Stork
Sally Phillips

MBADE F. GRIFFIN
Staff Legal Assistant

ALE'RBDWALKER
Executive Assistant

NOLA WHITE
First Assistant




                             -3050-